Name: Commission Regulation (EC) No 729/98 of 31 March 1998 amending Commission Regulation (EC) No 2577/97 concerning imports of certain textile products originating in the Russian Federation
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  leather and textile industries;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 100/52 1. 4. 98 COMMISSION REGULATION (EC) No 729/98 of 31 March 1998 amending Commission Regulation (EC) No 2577/97 concerning imports of certain textile products originating in the Russian Federation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bila- teral agreements, protocols or other arrangements, or by other specific Community import rules (1), as last amended by Commission Regulation (EC) No 1457/97 (2), and in particular Article 12(2) in conjunction with Article 25(5) thereof, Whereas the Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation on trade in textile products initialled on 19 December 1995 expired on 31 December 1996 and whereas, pending the completion of negotiations directed towards the initialling of a new agreement with the Russian Federation, Commission Regulations (EC) No 2446/96 (3), (EC) No 562/97 (4), (EC) No 1025/97 (5) and (EC) No 2577/97 (6) were adopted in order to safeguard the economic interests of the Community in the further conduct of trade in textile products with that country; Whereas a new textile agreement with the Russian Federation has been initialled on 28 March 1998; whereas this agreement provides for the elimination of any quant- itative restriction in trade of textile products between the Parties as of 1 May 1998; Whereas the measures introduced by Regulation (EC) No 2577/97 are applicable until 31 March 1998; Whereas it is therefore necessary, given the sensitivity of the textiles and clothing sector, to maintain the present import regime for an additional period of one month starting on 1 April 1998 and to establish quantitative limits proportionately to the former limits; Whereas the proposed measures are in accordance with the opinion of the Committee set up by Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2577/97 is amended as follows: 1. In Article 7 the date 31 March 1998 shall be replaced by 30 April 1998. 2. Annexes I and II shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1998. For the Commission Leon BRITTAN Vice-President (1) OJ L 67, 10. 3. 1994, p. 1. (2) OJ L 199, 26. 7. 1997, p. 6. (3) OJ L 333, 21. 12. 1996, p. 7. (4) OJ L 85, 27. 3. 1997, p. 38. (5) OJ L 150, 7. 6. 1997, p. 20. (6) OJ L 350, 20. 12. 1997, p. 60. ¬ ¬EN Official Journal of the European Communities L 100/531. 4. 98 ANNEX ANNEX I Community quantitative limits referred to in Article 1(1) applicable from 1 January 1998 to 30 April 1998 Category (*) Unit Quantity 1 tonnes 1 804 2 tonnes 5 344 2a tonnes 411 3 tonnes 701 4 1 000 pieces 1 003 5 1 000 pieces 637 6 1 000 pieces 1 117 7 1 000 pieces 315 8 1 000 pieces 959 9 tonnes 653 20 tonnes 947 22 tonnes 513 39 tonnes 335 12 1 000 pairs 1 572 13 1 000 pieces 2 063 15 1 000 pieces 395 16 1 000 pieces 287 21 1 000 pieces 474 24 1 000 pieces 488 29 1 000 pieces 219 83 tonnes 163 33 tonnes 184 37 tonnes 634 50 tonnes 197 74 1 000 pieces 211 90 tonnes 339 115 tonnes 170 117 tonnes 607 118 tonnes 358 (*) The full description of products falling within these categories is set out in Annex I to Regulation (EC) No 517/94. ¬ ¬EN Official Journal of the European CommunitiesL 100/54 1. 4. 98 ANNEX II OUTWARD PROCESSING TRAFFIC Community quantitative limits referred to in Article 1(2) applicable from 1 January 1998 to 30 April 1998 Category (*) Unit Quantity 4 1 000 pieces 347 5 1 000 pieces 796 6 1 000 pieces 2 202 7 1 000 pieces 1 406 8 1 000 pieces 1 274 12 1 000 pairs 1 698 13 1 000 pieces 501 15 1 000 pieces 1 332 16 1 000 pieces 487 21 1 000 pieces 1 931 24 1 000 pieces 982 29 1 000 pieces 1 530 83 tonnes 175 74 1 000 pieces 351 (*) The full description of products falling within these categories is set out in Annex I of Regulation (EC) No 517/94.